 

Exhibit 10.17

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

THOMAS RAJAN ("Employee") and REX ENERGY CORP. (the “Company”) (collectively,
the “Parties”), intending to be legally bound, enter into this Confidential
Separation and Release Agreement (“Agreement”) to resolve all of their disputes,
including those that have been or could have been asserted by Employee in
connection with his employment relationship with the Company and termination
thereof.  Accordingly, the Parties agree to the following terms:

 

1.Separation of Employment.  Employee’s employment with the Company shall be
separated effective January 22, 2018 (“Termination Date”).  The Company shall
pay Employee his regular salary through the Termination Date.  Employee’s active
benefits (including severance and change in control payments) shall cease on the
Termination Date, except that Employee’s medical, dental and/or vision coverage
shall cease on January 31, 2018.  Employee’s rights with respect to awards of
Company stock and/or stock options shall continue to be governed by the terms of
the applicable award agreements and related plans.      

 

2.Payment By The Company.  In consideration for the promises Employee has made
in this Agreement, Company agrees to pay to Employee an amount equal to nine (9)
months of Employee’s regular salary, less applicable withholdings (“Separation
Amount”).  The Separation Amount shall be disbursed periodically in
substantially equal installments (although the initial and terminal payments may
be less or more) pursuant to the Company’s regular payroll practices, commencing
on the first payroll period following the Effective Date.  The Company also
agrees to pay the Employee a discretionary bonus (“Bonus”) pursuant to a
previously issued award letter received on September 20, 2017, in the amount of
$70,356, less applicable withholdings. The Bonus will be paid on or about March
23, 2018. The Company shall issue a Form W-2 to Employee for the Separation
Amount and the Bonus, as required by law.  Additionally, the Company shall
timely pay, directly to the health insurer, Employee’s premiums for the
continuation of health care benefits for Employee and his eligible dependents
under COBRA, at his current level of coverage, or at a lower level of coverage
if so elected by Employee (“Continued Benefits”), through October 31, 2018,
after which Employee shall be responsible for all COBRA premiums.  If Employee
declines COBRA coverage, or otherwise obtains different health insurance
coverage, the Company’s obligation to provide the Continued Benefits shall
cease.  Furthermore, the Company shall agree to transport Employee’s motor
vehicle to his home in Fort Worth, Texas at the Company’s expense or, if
Employee elects to drive the motor vehicle home himself, the Company shall
reimburse Employee his reasonable travel expenses upon submission by employee of
supporting documentation for those expenses (“Travel Consideration”).  Employee
acknowledges that he would not be entitled to receive the Separation Amount, the
Bonus, the Continued Benefits, or the Travel Consideration (collectively, the
“Separation Payments”) if he did not make the promises that he is making in this
Agreement.

1

 

January 19, 2018

 

--------------------------------------------------------------------------------

 

3.General Release Of Claims.  In consideration for the promises the Company has
made in this Agreement, Employee, on behalf of himself, his heirs, executors,
administrators, and assigns, and intending to be legally bound, knowingly and
voluntarily waives and releases the Company and its parent, affiliates,
subsidiaries, divisions, insurers, predecessors, successors, assigns, and
current and former employees, attorneys, officers, directors and agents
(collectively, the "Released Parties"), from any and all claims, known and
unknown, that Employee has or may have against the Released Parties as of the
date of execution of the Agreement. This release is comprehensive and includes
any claim that Employee could assert against the Released Parties based upon
acts or omissions that occurred, or that could be alleged to have occurred,
before Employee executes this Agreement.  This release is intended to be as
comprehensive as can be conceived and the law will allow, and includes but is
not limited to claims based on: negligent or intentional tortious conduct;
express or implied contract; covenants of fair dealing and good faith; wrongful
discharge; the Family and Medical Leave Act; Title VII of the Civil Rights Act
of 1964; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42 of
the United States Code; the Employee Retirement Income Security Act of 1974
(“ERISA”); the Americans with Disabilities Act of 1990; the Age Discrimination
in Employment Act; the Worker Adjustment Retraining and Notification Act; any
other federal or state common law or federal, state or local laws, ordinances,
or regulations, including but not limited to the Pennsylvania Human Relations
Act and the Pennsylvania Wage Payment and Collection Law; any other public
policy, contract, tort or common law theory; or any statutory or common law
principle allowing for the recovery of fees or other expenses, including claims
to attorneys' fees.  For clarity, Employee specifically releases any claims for
a discretionary bonus, as set forth in the September 20, 2017, memorandum to
him; a change in control payment, as set forth in the Change in Control
Agreement dated August 11, 2017; or severance pursuant to the Executive
Severance Policy. This release does not apply to any claims that cannot be
released as a matter of law, such as those that arise after the date Employee
executes this Agreement or administrative charges of discrimination (although
Employee releases any right to monetary recovery in connection with such a
charge).

 

4.No Other Outstanding Claims Or Causes Of Action.  Employee affirms that he has
not filed with any governmental agency or court any type of action against the
Released Parties.  Employee understands and agrees that if any action is brought
by a third party with regard to the claims and causes of action released in this
Agreement, he will not accept any payments or monetary relief relating to any
such claims or causes of action.

 

5.Confidentiality, Non-Disparagement, and Return of Property.  Employee agrees
that, unless he is compelled to do so by law or legal process, he will not
disclose to any other person any information regarding the terms of this
Agreement, except that he may discuss the terms of this Agreement with his
spouse, tax advisor, or an attorney with whom Employee chooses to consult
regarding his consideration of this Agreement, provided that any such individual
agrees to keep that information confidential, to disclose it to no other person,
and to

2

 

January 19, 2018

 

--------------------------------------------------------------------------------

 

the conditions and obligations set forth in this Section 5.  Employee affirms
that he has not made any prior disclosures that, if made after signing this
Agreement, would have violated this obligation of confidentiality.  Employee
further agrees that he will not initiate or participate in any discussion or
communication concerning or relating to his employment with the Company and/or
the termination of that employment, except in connection with any attempt by him
to obtain employment or work.  In addition, Employee agrees not to disparage or
say or write negative things about the Released Parties.  

 

Employee shall return all Company property in his possession, including, but not
limited to, computers, cellular phones, PDA’s, samples, documents, files and
other information (including electronically stored information).  The Company
may withhold the Separation Payments until such time as Employee returns all
Company property.

 

6.Interpretation.  Should any court of competent jurisdiction declare any
provision of this Agreement unenforceable, all other provisions of this
Agreement shall not be affected and will remain enforceable.  The Parties agree
that they have fully negotiated the terms of this Agreement and that its terms,
provisions, and conditions shall not be interpreted or construed against either
party.

 

7.No Admission of Wrongdoing.  Neither the fact of this Agreement nor any of its
parts shall be construed as an admission of wrongdoing or liability.  Employee
specifically warrants that he is not aware of any illegal activity or wrongdoing
by the Company.  

 

8.Amendment.  This Agreement may not be modified except through a written
document, signed by an authorized representative of each of the Parties, in
which the Parties expressly agree to modify it.

 

9.Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Parties and supersedes any prior oral or written
agreements or understandings between them regarding its subject
matter.  Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to make this Agreement, except for those set forth in this Agreement.  This
Agreement may be executed in one or more counterparts, all of which together
shall constitute one Agreement, and each of which separately shall constitute an
original document.

 

10.Time To Negotiate and Consider This Agreement.  In addition to having the
opportunity to negotiate this Agreement, before signing it, Employee has been
advised to consult with, and has in fact consulted with, his attorney to obtain
advice about his rights and obligations under this Agreement.  Employee
represents that he has carefully read this Agreement and finds that it has been
written in language that he understands.  Employee has been given twenty-one

3

 

January 19, 2018

 

--------------------------------------------------------------------------------

 

(21) days to consider whether to accept this Agreement, and has signed it only
after reading, considering and understanding it.  If Employee signs this
Agreement before the expiration of the twenty-one (21) day period of time,
Employee is expressly waiving his right to consider the Agreement for any
remaining portion of that reasonable period.  The Parties agree that any changes
made to this Agreement from the version originally presented to Employee,
whether those changes are deemed material or non-material, do not extend the
reasonable period of time Employee has been given to consider this
Agreement.  Upon signing the Agreement, thereby indicating his acceptance
thereof, Employee has seven (7) days to revoke his acceptance of the
Agreement.  This Agreement will not be effective, and Employee and the Company
shall have no obligations hereunder, until the seven-day period referenced in
the prior sentence has expired without Employee revoking his acceptance of the
Agreement (“Effective Date”).  

 

EMPLOYEE UNDERSTANDS THAT ONCE HE SIGNS BELOW, THIS DOCUMENT WILL BECOME A
LEGALLY ENFORCEABLE AGREEMENT UNDER WHICH HE WILL BE GIVING UP RIGHTS AND CLAIMS
HE MAY HAVE, ON THE TERMS STATED IN THIS AGREEMENT.

 

 

 

Dated:    January 25, 2018

 

/s/  THOMAS RAJAN

 

 

    Thomas Rajan

 

 

 

 

 

 

 

 

 

 

 

REX ENERGY CORP.

 

 

 

 

 

 

 

 

 

 

Dated:    January 20, 2018

 

By:

 

/s/  THOMAS C. STABLEY

 

 

 

 

 

 

 

Title:

 

Chief Executive Officer

 

4

 

January 19, 2018

 